Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2021 has been entered.
DETAILED ACTION
This office action is in response to a Request for Continued Examination (RCE) application received on 06/29/2021. In the RCE, applicant has amended claims 1-4, 6, 10-16 and 18-20. Claims 5, 7-9 and 17 have been cancelled. Claims 21-25 have been added as new claims. 
For this office action, claims 1-4, 6, 10-16 and 18-25 have been received for consideration and have been examined. 
Response to Arguments
Claim Rejections under 35 U.S.C. § 112
	Applicant’s amendments to independent claims have been reviewed by the examiner and amendments appears to overcome the 112(b) rejection and 112(f) invocation. Therefore examiner has withdrawn this rejection. However, upon further review, new 112(b) issues have been raised in this office action. 

Claim Rejections under 35 U.S.C. § 103
Applicant’s arguments, filed 06/29/2021, with respect to the rejections of claims under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of substantial amendments to all the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4, 6, 10-16 and 18-25 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Independent claims 1, 13 and 18 recites in first limitation “receive data from one or more heterogeneous data source nodes associated with a medical device in association with usage of the medical device to monitor or maintain bodily operation of a patient”. It’s unclear what object or noun phrase is being referred to as being “in associated with usage of the medical device to monitor or maintain bodily operation of a patient”.  Common English would refer to the immediately preceding noun phrase, which is “a medical device”, which would result in the clause “a medical device in association with usage of the medical device”, which makes no sense.  

Claim 10 recites “detect a possibility of a malfunction of the medical device by execution of a forecast model, wherein the forecast model outputs the prediction of the feature vector a few time steps ahead of a potential time of occurrence of the malfunction”. 
Examiner would like to note that the underlined phrase in claim 10 is a relative term which renders the claim indefinite. The phrase "few time steps ahead of a potential time" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Interpretation
Claims 1, 13, and 18:
“receive data from one or more heterogeneous data source nodes associated with a medical device in association with usage of the medical device to monitor or maintain bodily operation of a patient”.
For claims 1 and 18, the examiner finds that the medical device is outside the scope of the claims and thus limitations directed to the medical device only limit the claim insofar as they limit the structure of claim 1 or 18.  Which, in this case, they don’t.  With respect to method claim 13, the limitations directed to the medical device do not limit the step of receiving.

Claim 2, 19:   “wherein based on reception of the corrected value, the controller adjusts one or more operating parameters of the medical device to return or maintain operation of the medical device in the normal operation space”.
The examiner finds that this clause is outside the scope of the claim and does not further limit any structural components of the claimed “system” (for claim 1) or outside the scope of steps performed by the processor (for claim 18).  For method claims, applicant is encouraged to write method steps as an indented step stanza, similar to all the other steps.

Claim 21:  “wherein the medical device comprises an implanted medical device implanted on or within the patient”.  The examiner finds this does not limit the structure of the claimed system of claim 1.

  “wherein at least a portion of the data is generated by one or more sensors of the medical data”.  The examiner assumes this should have been “of the medical device”.  It’s unclear how limiting by whom the data is generated by limits the claimed system.  A processor operative to receive data via any known or standardized communication protocol is operative to receive data from any sources that also implement a known or standardized communication protocol.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 13-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Engel et al., (US20140165207A1) in view of Non Patent Literature titled “Cyber-attack Detection and Accommodation Algorithm for Energy Delivery Systems” dated August 2017 hereinafter referred as “NPL Document” and further in view of Nelson et al., (US20010023360A1).
Regarding claim 1, Engel discloses:
A system, comprising: 
a memory for storing program instructions; and a processor, coupled to the memory, and operative to execute the program instructions to: 
receive data from one or more heterogeneous data source nodes (See FIG. 2A; Network Sensors 210, Log/IP Traffic Log Sensor 215 and Query Sensor 220 makes up raw data 225) associated with a device (FIG. 2A & 2B; [0088-0095] various sensors from network nodes provides raw data that is used to generate structured data; Also particularly see [0092] the condenser and duplication eliminator module 240 may transmit structured data (245) regarding actions to an association module 250. The association module 250 may associate the received structured data regarding actions in the computer network to an entity. An entity may be an (Internet Protocol) IP address, a user, a service, a server or a workstation);
a decision manifold (See [0146] the anomaly detection module calculates a distance metric between abnormal and normal) (See [0146]-[0148] provides for a distance measure that differentiates normal actions from anomalous actions;  There must exist a threshold distance where “normal” actions become “anomalous”);
perform a feature extraction process (See [0146] i.e. enriched action) on the data to generate at least one feature vector ([0146] For each enriched action (action and entities and roles) the anomaly detection module evaluates its characteristics based on the accumulated data extracted so far (packets, protocol decoding, agents, logs, records, etc.). The system may represent the action object as a feature vector in one or more N-dimensional vector spaces; [0147] The distance measure is used by the anomaly detection module to differentiate normal and anomalous actions. A low distance measure (high probability) indicates a normal behavior. A high distance measure (low probability) indicates an anomalous action (and the degree of the anomaly)); 
determine, whether the feature vector maps to the normal operating space (i.e. normal actions) or the abnormal operating space (i.e. anomalous action) using the decision manifold ([0146]-[0148] provides for a distance measure that differentiates normal actions from anomalous actions;  There must exist a threshold distance where “normal” actions become anomalous).
Engel fails to disclose:

However, NPL document discloses:
	receive a decision manifold that defines a boundary (i.e. decision boundary) in a feature space separating a normal operating space (i.e. normal data) from an abnormal operating space (i.e. attack/abnormal behavior) of the device ((See Page # 2, Col. 2; Section III. B. Attack Decision Boundary in Feature Space; a decision boundary that separates attack from safe is constructed described in Section III-B; Also see FIG. 1 below; Schematic diagram of the proposed industrial immune system

    PNG
    media_image1.png
    376
    756
    media_image1.png
    Greyscale
);
generate, a corrected value (i.e. attack neutralization) for the feature vector to map the feature vector to the normal operating space based on a determination that the feature vector maps to the abnormal operating space (See Page # 2, Col. 2; Section IV. Attack Neutralization With Resilient Estimator; Also see Section IV. D. Boundary & Performance Constrained Resilient Estimator discloses generating a labeled data set consisting of attack and normal scenarios).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Engel reference and include a system and method for neutralizing abnormal signals in a cyber-detection system, as disclosed by cited NPL document.
The motivation to neutralize abnormal signals is to detect cyber-attacks constantly and mask the effects of a cyber-attack on a physical asset such as a machine or equipment (See NPL Page # 1, Col. 2, Para [0002]).
The combination of Engel and NPL document does not disclose:
	a medical device in association with usage of monitoring or maintaining a bodily operation of a patient, the data comprising medical device operating data regarding operating behavior of the medical device and physiological data regarding a physiological state of the patient.
However, Nelson discloses:
	a medical device (See FIG. 4; Implantable Medical Device (IMD) 112) in association with usage of monitoring or maintaining a bodily operation of a patient, the data comprising medical device operating data regarding operating behavior of the medical device and physiological data regarding a physiological state of the patient (Nelson: [0023] The instant invention provides IMDs with access to virtually unlimited computing power as part of their data collection and therapy calculation processes. In an alternate embodiment of the present invention, the IMD may be used by an external computing device as a data collection agent, and as an agent to implement changes to a treatment regimen based on a complex dynamical or stochastic physiological model; [0043] Reliability of real-time communications flow may also be required in certain communication sessions where a programmer or a medical provider is using the IMD-patient feedback to effect change in the IMD or to conduct a diagnostic evaluation while monitoring both the IMD and the patient).
	It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Engel reference and NPL Reference and include a system and method where operation of the Implantable Medical device (IMD) is monitored along with monitoring the patient physiological information, as disclosed by Nelson.
The motivation to monitor operation of the Implantable Medical device (IMD) along with monitoring the patient physiological information is to remotely update the IMD in case of change of patient physiological state (See Nelson: [0005]).
Regarding claim 2, the combination of Engel and NPL document discloses:
The system of claim 1, wherein the processor further executes the program instructions to: 
return the corrected value for the feature vector to a controller of the See NPL Document: Page # 3; Section IV: A multi-dimensional decision boundary and various mapping parameters are input to the neutralizer. Each block is described in detail next. The attack neutralizer is designed to perform like a filter to remove attack signatures present in each monitoring nodes. At the end, the output contains true estimates of signals at these nodes for use with the rest of the system for operational normalcy.
Examiner interprets the ‘neutralization’ of the attack signatures by the attack neutralizer is equivalent to claimed “adjusts one or more operating parameters of the device to return or maintain operation of the device in the normal operation space”).
The combination of Engel and NPL document does not disclose:
	The device is a patient medical device.
However, Nelson discloses:
	The device is a patient medical device ([0004] IMDs may also contain logic devices such as digital controllers, which may need to undergo firmware or software upgrades or modifications; [0017] The invention also comprises a computerized method of communicating real-time data from one or more IMDs deployed in one or more patients).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Engel reference and NPL Reference and include a system and method where operation of the Implantable Medical device (IMD) is monitored along with monitoring the patient physiological information, as disclosed by cited Nelson.
The motivation to monitor operation of the Implantable Medical device (IMD) along with monitoring the patient physiological information is to remotely update the IMD in case of change of patient physiological state (See Nelson: [0005]).
Regarding claim 3, the combination of Engel, NPL document and Nelson discloses:
The system of claim 1, wherein the processor further executes the program instructions to: transmit an abnormal alert signal based on the determination that the feature vector maps to the abnormal operating space (See Engel: [0104] the decision engine 280, may analyze several anomaly actions and generate incidents/alerts based on identified anomalies according to predefined rules such as company policy rules (290) or based on identified anomalies according to identified attack patterns).
Regarding claim 4, the combination of Engel and NPL document discloses:
The system of claim 1, wherein the processor further executes the program instructions to: determine whether the mapping of the feature vector to the abnormal operation space is based on a fault with the device or a cyber-attack type event (See NPL Document: Page @# 2; Col. 2; Para [0002] During the real-time operation, the feature vector from monitoring nodes is compared with the pre-stored decision boundary. For each instant of the feature vector, a score is associated with the data, whose sign determines whether the data lies inside the decision boundary (hence normal) or outside (hence attack), while its value represents some notion of closeness to the decision boundary).
The combination of Engel and NPL document does not disclose:
The device is a patient medical device.
However, Nelson discloses:
The device is a patient medical device ([0004] IMDs may also contain logic devices such as digital controllers, which may need to undergo firmware or software upgrades or modifications; [0017] The invention also comprises a computerized method of communicating real-time data from one or more IMDs deployed in one or more patients).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Engel reference and NPL Reference and include a system and method where operation of the Implantable Medical device (IMD) is 
The motivation to monitor operation of the Implantable Medical device (IMD) along with monitoring the patient physiological information is to remotely update the IMD in case of change of patient physiological state (See Nelson: [0005]).
Regarding claim 6, the combination of Engel, NPL document and Nelson discloses:
The system of claim 1, wherein the processor further executes the program instructions to: 
perform a feature dimensionality reduction process to reduce an amount of feature vectors when two or more feature vectors are generated by the feature extraction process prior to determining whether the feature vector maps to the normal operating space or abnormal operating space (See NPL Document: Page # 4; Col. 1; Para [0002] 1) Boundary Decision Function: First, feature transform is done independently for each monitoring node. These nodal features are referred to as local features. The local features from all monitoring nodes are then stacked into one big vector, on which further dimensionality reduction is carried out to obtain what is referred to as global features. The local features capture time-related signatures from the signals from each monitoring nodes while the global features capture cross-relational signatures among monitoring nodes).
Regarding claim 13, Engel discloses:
A computer-implemented method comprising:
receiving data from one or more heterogeneous data source nodes (See FIG. 2A; Network Sensors 210, Log/IP Traffic Log Sensor 215 and Query Sensor 220 makes up raw data 225) associated with a device (FIG. 2A & 2B; [0088-0095] various sensors from network nodes provides raw data that is used to generate structured data; Also particularly see [0092] the condenser and duplication eliminator module 240 may transmit structured data (245) regarding actions to an association module 250. The association module 250 may associate the received structured data regarding actions in the computer network to an entity. An entity may be an (Internet Protocol) IP address, a user, a service, a server or a workstation);
a decision manifold (decision threshold between abnormal and normal) (See [0146]-[0148] provides for a distance measure that differentiates normal actions from anomalous actions;  There must exist a threshold distance where “normal” actions become “anomalous”);
perform a feature extraction process (See [0146] i.e. enriched action) on the data to generate at least one feature vector ([0146] For each enriched action (action and entities and roles) the anomaly detection module evaluates its characteristics based on the accumulated data extracted so far (packets, protocol decoding, agents, logs, records, etc.). The system may represent the action object as a feature vector in one or more N-dimensional vector spaces; [0147] The distance measure is used by the anomaly detection module to differentiate normal and anomalous actions. A low distance measure (high probability) indicates a normal behavior. A high distance measure (low probability) indicates an anomalous action (and the degree of the anomaly)); 
determine, whether the feature vector maps to the normal operating space (i.e. normal actions) or the abnormal operating space (i.e. anomalous action) using the decision manifold ([0146]-[0148] provides for a distance measure that differentiates normal actions from anomalous actions;  There must exist a threshold distance where “normal” actions become anomalous).
Engel fails to disclose:
receive a decision manifold that defines a boundary in a feature space separating a normal operating space from an abnormal operating space of the device; generate, a corrected value for the feature vector to map the feature vector to the normal operating space based on a determination that the feature vector maps to the abnormal operating space; a medical device in association with usage of monitoring or maintaining a bodily operation of a patient, the data comprising medical device operating data regarding operating behavior of the medical device and physiological data regarding a physiological state of the patient.
However, NPL document discloses:
	receive a decision manifold that defines a boundary (i.e. decision boundary) in a feature space separating a normal operating space (i.e. normal data) from an abnormal operating space (i.e. attack/abnormal behavior) of the device ((See Page # 2, Col. 2; Section III. B. Attack Decision Boundary in Feature Space; a decision boundary that separates attack from safe is constructed described in Section III-B; Also see FIG. 1 below; Schematic diagram of the proposed industrial immune system

    PNG
    media_image1.png
    376
    756
    media_image1.png
    Greyscale
);
i.e. attack neutralization) for the feature vector to map the feature vector to the normal operating space based on a determination that the feature vector maps to the abnormal operating space (See Page # 2, Col. 2; Section IV. Attack Neutralization With Resilient Estimator; Also see Section IV. D. Boundary & Performance Constrained Resilient Estimator discloses generating a labeled data set consisting of attack and normal scenarios).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Engel reference and include a system and method for neutralizing abnormal signals in a cyber-detection system, as disclosed by cited NPL document.
The motivation to neutralize abnormal signals is to detect cyber-attacks constantly and mask the effects of a cyber-attack on a physical asset such as a machine or equipment (See NPL Page # 1, Col. 2, Para [0002]).
The combination of Engel and NPL document does not disclose:
	a medical device in association with usage of monitoring or maintaining a bodily operation of a patient, the data comprising medical device operating data regarding operating behavior of the medical device and physiological data regarding a physiological state of the patient.
However, Nelson discloses:
	a medical device (See FIG. 4; Implantable Medical Device (IMD) 112) in association with usage of monitoring or maintaining a bodily operation of a patient, the data comprising medical device operating data regarding operating behavior of the medical device and physiological data regarding a physiological state of the patient (Nelson: [0023] The instant invention provides IMDs with access to virtually unlimited computing power as part of their data collection and therapy calculation processes. In an alternate embodiment of the present invention, the IMD may be used by an external computing device as a data collection agent, and as an agent to implement changes to a treatment regimen based on a complex dynamical or stochastic physiological model; [0043] Reliability of real-time communications flow may also be required in certain communication sessions where a programmer or a medical provider is using the IMD-patient feedback to effect change in the IMD or to conduct a diagnostic evaluation while monitoring both the IMD and the patient).
	It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Engel reference and NPL Reference and include a system and method where operation of the Implantable Medical device (IMD) is monitored along with monitoring the patient physiological information, as disclosed by Nelson.
The motivation to monitor operation of the Implantable Medical device (IMD) along with monitoring the patient physiological information is to remotely update the IMD in case of change of patient physiological state (See Nelson: [0005]).
Regarding claim 14, the combination of Engel and NPL document discloses:
The method of claim 13, further comprising: 
returning the corrected value for the feature vector to a controller of the See NPL Document: Page # 3; Section IV: A multi-dimensional decision boundary and various mapping parameters are input to the neutralizer. Each block is described in detail next. The attack neutralizer is designed to perform like a filter to remove attack signatures present in each monitoring nodes. At the end, the output contains true estimates of signals at these nodes for use with the rest of the system for operational normalcy.
Examiner interprets the ‘neutralization’ of the attack signatures by the attack neutralizer is equivalent to claimed “adjusts one or more operating parameters of the device to return or maintain operation of the device in the normal operation space”).
The combination of Engel and NPL document does not disclose:
	The device is a patient medical device.
However, Nelson discloses:
	The device is a patient medical device ([0004] IMDs may also contain logic devices such as digital controllers, which may need to undergo firmware or software upgrades or modifications; [0017] The invention also comprises a computerized method of communicating real-time data from one or more IMDs deployed in one or more patients).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Engel reference and NPL Reference and include a system and method where operation of the Implantable Medical device (IMD) is monitored along with monitoring the patient physiological information, as disclosed by cited Nelson.
The motivation to monitor operation of the Implantable Medical device (IMD) along with monitoring the patient physiological information is to remotely update the IMD in case of change of patient physiological state (See Nelson: [0005]).
Regarding claim 15, the combination of Engel, NPL document and Nelson discloses:

transmitting an abnormal alert signal based on the determination that the feature vector maps to the abnormal operating space (See Engel: [0104] the decision engine 280, may analyze several anomaly actions and generate incidents/alerts based on identified anomalies according to predefined rules such as company policy rules (290) or based on identified anomalies according to identified attack patterns).
Regarding claim 16, the combination of Engel and NPL document discloses:
The method of claim 13, further comprising:
determining whether the mapping of the feature vector to the abnormal operation space is based on a fault with the device or a cyber-attack type event (See NPL Document: Page @# 2; Col. 2; Para [0002] During the real-time operation, the feature vector from monitoring nodes is compared with the pre-stored decision boundary. For each instant of the feature vector, a score is associated with the data, whose sign determines whether the data lies inside the decision boundary (hence normal) or outside (hence attack), while its value represents some notion of closeness to the decision boundary).
The combination of Engel and NPL document does not disclose:
The device is a patient medical device.
However, Nelson discloses:
The device is a patient medical device ([0004] IMDs may also contain logic devices such as digital controllers, which may need to undergo firmware or software upgrades or modifications; [0017] The invention also comprises a computerized method of communicating real-time data from one or more IMDs deployed in one or more patients).

The motivation to monitor operation of the Implantable Medical device (IMD) along with monitoring the patient physiological information is to remotely update the IMD in case of change of patient physiological state (See Nelson: [0005]).
Regarding claim 18, Engel discloses:
A non-transitory computer-readable medium storing instructions that, when executed by a computer processor, cause the computer processor to perform a method comprising:
receiving data from one or more heterogeneous data source nodes (See FIG. 2A; Network Sensors 210, Log/IP Traffic Log Sensor 215 and Query Sensor 220 makes up raw data 225) associated with a device (FIG. 2A & 2B; [0088-0095] various sensors from network nodes provides raw data that is used to generate structured data; Also particularly see [0092] the condenser and duplication eliminator module 240 may transmit structured data (245) regarding actions to an association module 250. The association module 250 may associate the received structured data regarding actions in the computer network to an entity. An entity may be an (Internet Protocol) IP address, a user, a service, a server or a workstation);
a decision manifold (decision threshold between abnormal and normal) (See [0146]-[0148] provides for a distance measure that differentiates normal actions from anomalous actions;  There must exist a threshold distance where “normal” actions become “anomalous”);
See [0146] i.e. enriched action) on the data to generate at least one feature vector ([0146] For each enriched action (action and entities and roles) the anomaly detection module evaluates its characteristics based on the accumulated data extracted so far (packets, protocol decoding, agents, logs, records, etc.). The system may represent the action object as a feature vector in one or more N-dimensional vector spaces; [0147] The distance measure is used by the anomaly detection module to differentiate normal and anomalous actions. A low distance measure (high probability) indicates a normal behavior. A high distance measure (low probability) indicates an anomalous action (and the degree of the anomaly)); 
determine, whether the feature vector maps to the normal operating space (i.e. normal actions) or the abnormal operating space (i.e. anomalous action) using the decision manifold ([0146]-[0148] provides for a distance measure that differentiates normal actions from anomalous actions;  There must exist a threshold distance where “normal” actions become anomalous).
Engel fails to disclose:
receive a decision manifold that defines a boundary in a feature space separating a normal operating space from an abnormal operating space of the device; generate, a corrected value for the feature vector to map the feature vector to the normal operating space based on a determination that the feature vector maps to the abnormal operating space; a medical device in association with usage of monitoring or maintaining a bodily operation of a patient, the data comprising medical device operating data regarding operating behavior of the medical device and physiological data regarding a physiological state of the patient.
However, NPL document discloses:
	receive a decision manifold that defines a boundary (i.e. decision boundary) in a feature space separating a normal operating space (i.e. normal data) from an abnormal operating space (i.e. attack/abnormal behavior) of the device ((See Page # 2, Col. 2; Section III. B. Attack Decision Boundary in Feature Space; a decision boundary that separates attack from safe is constructed described in Section III-B; Also see FIG. 1 below; Schematic diagram of the proposed industrial immune system

    PNG
    media_image1.png
    376
    756
    media_image1.png
    Greyscale
);
generate, a corrected value (i.e. attack neutralization) for the feature vector to map the feature vector to the normal operating space based on a determination that the feature vector maps to the abnormal operating space (See Page # 2, Col. 2; Section IV. Attack Neutralization With Resilient Estimator; Also see Section IV. D. Boundary & Performance Constrained Resilient Estimator discloses generating a labeled data set consisting of attack and normal scenarios).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Engel reference and include a system and method for neutralizing abnormal signals in a cyber-detection system, as disclosed by cited NPL document.
See NPL Page # 1, Col. 2, Para [0002]).
The combination of Engel and NPL document does not disclose:
	a medical device in association with usage of monitoring or maintaining a bodily operation of a patient, the data comprising medical device operating data regarding operating behavior of the medical device and physiological data regarding a physiological state of the patient.
However, Nelson discloses:
	a medical device (See FIG. 4; Implantable Medical Device (IMD) 112) in association with usage of monitoring or maintaining a bodily operation of a patient, the data comprising medical device operating data regarding operating behavior of the medical device and physiological data regarding a physiological state of the patient (Nelson: [0023] The instant invention provides IMDs with access to virtually unlimited computing power as part of their data collection and therapy calculation processes. In an alternate embodiment of the present invention, the IMD may be used by an external computing device as a data collection agent, and as an agent to implement changes to a treatment regimen based on a complex dynamical or stochastic physiological model; [0043] Reliability of real-time communications flow may also be required in certain communication sessions where a programmer or a medical provider is using the IMD-patient feedback to effect change in the IMD or to conduct a diagnostic evaluation while monitoring both the IMD and the patient).

The motivation to monitor operation of the Implantable Medical device (IMD) along with monitoring the patient physiological information is to remotely update the IMD in case of change of patient physiological state (See Nelson: [0005]).
Regarding claim 19, the combination of Engel and NPL document discloses:
The medium of claim 18, further comprising instructions to cause the computer processor to perform a method comprising:
returning the corrected value for the feature vector to a controller of the See NPL Document: Page # 3; Section IV: A multi-dimensional decision boundary and various mapping parameters are input to the neutralizer. Each block is described in detail next. The attack neutralizer is designed to perform like a filter to remove attack signatures present in each monitoring nodes. At the end, the output contains true estimates of signals at these nodes for use with the rest of the system for operational normalcy.
Examiner interprets the ‘neutralization’ of the attack signatures by the attack neutralizer is equivalent to claimed “adjusts one or more operating parameters of the device to return or maintain operation of the device in the normal operation space”).
The combination of Engel and NPL document does not disclose:

However, Nelson discloses:
	The device is a patient medical device ([0004] IMDs may also contain logic devices such as digital controllers, which may need to undergo firmware or software upgrades or modifications; [0017] The invention also comprises a computerized method of communicating real-time data from one or more IMDs deployed in one or more patients).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Engel reference and NPL Reference and include a system and method where operation of the Implantable Medical device (IMD) is monitored along with monitoring the patient physiological information, as disclosed by cited Nelson.
The motivation to monitor operation of the Implantable Medical device (IMD) along with monitoring the patient physiological information is to remotely update the IMD in case of change of patient physiological state (See Nelson: [0005]).
Regarding claim 20, the combination of Engel and NPL document discloses:
The medium of claim 18, further comprising instructions to cause the computer processor to perform a method comprising:
determining whether the mapping of the feature vector to the abnormal operation space is based on a fault with the device or a cyber-attack type event (See NPL Document: Page @# 2; Col. 2; Para [0002] During the real-time operation, the feature vector from monitoring nodes is compared with the pre-stored decision boundary. For each instant of the feature vector, a score is associated with the data, whose sign determines whether the data lies inside the decision boundary (hence normal) or outside (hence attack), while its value represents some notion of closeness to the decision boundary).
The combination of Engel and NPL document does not disclose:
The device is a patient medical device.
However, Nelson discloses:
The device is a patient medical device ([0004] IMDs may also contain logic devices such as digital controllers, which may need to undergo firmware or software upgrades or modifications; [0017] The invention also comprises a computerized method of communicating real-time data from one or more IMDs deployed in one or more patients).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Engel reference and NPL Reference and include a system and method where operation of the Implantable Medical device (IMD) is monitored along with monitoring the patient physiological information, as disclosed by cited Nelson.
The motivation to monitor operation of the Implantable Medical device (IMD) along with monitoring the patient physiological information is to remotely update the IMD in case of change of patient physiological state (See Nelson: [0005]).
Regarding claim 21, the combination of Engel, NPL document and Nelson discloses:
The system of claim 1, wherein the medical device comprises an implanted medical device implanted on or within the patient and wherein at least a portion of the data is generated by one or more sensors of the medical data (Nelson: Abstract: A communication system is provided which allows real-time communication between a deployed implantable medical device (IMD) and a computing resource capable of storing and distributing patient and device data; [0012] A further limitation of the prior art relates to the management of multiple medical devices in a single patient. Advances in modern patient therapy and treatment have made it possible to implant a number of devices in a patient. For example, IMDs such as a defibrillator or a pacer, a neural implant, a drug pump, a separate physiologic monitor and various other IMDs may be implanted in a single patient).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Engel et al., (US20140165207A1) in view of Non Patent Literature titled “Cyber-attack Detection and Accommodation Algorithm for Energy Delivery Systems” dated August 2017 hereinafter referred as “NPL Document” in view of Nelson et al., (US20010023360A1) and further in view of Abbaszadeh et al., (US20180330083A1).
Regarding claim 10, the combination of Engel and NPL document discloses:
The system of claim 1, wherein the processor further executes the program instructions to: 
return the corrected value for the feature vector to a controller of the device, wherein based on reception of the corrected value, the controller adjusts one or more operating parameters of the medical device to prevent the occurrence of the malfunction (See NPL Document: Page # 3; Section IV: A multi-dimensional decision boundary and various mapping parameters are input to the neutralizer. Each block is described in detail next. The attack neutralizer is designed to perform like a filter to remove attack signatures present in each monitoring nodes. At the end, the output contains true estimates of signals at these nodes for use with the rest of the system for operational normalcy.
Examiner interprets the ‘neutralization’ of the attack signatures by the attack neutralizer is equivalent to claimed “adjusts one or more operating parameters of the device to return or maintain operation of the device in the normal operation space”).
The combination of Engel and NPL document does not disclose:
	The device is a patient medical device.
However, Nelson discloses:
	The device is a patient medical device ([0004] IMDs may also contain logic devices such as digital controllers, which may need to undergo firmware or software upgrades or modifications; [0017] The invention also comprises a computerized method of communicating real-time data from one or more IMDs deployed in one or more patients).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Engel reference and NPL Reference and include a system and method where operation of the Implantable Medical device (IMD) is monitored along with monitoring the patient physiological information, as disclosed by cited Nelson.
The motivation to monitor operation of the Implantable Medical device (IMD) along with monitoring the patient physiological information is to remotely update the IMD in case of change of patient physiological state (See Nelson: [0005]).
The combination of Engel, NPL document and Nelson fails to disclose:
	detect a possibility of a malfunction of the medical device by execution of a forecast model, wherein the forecast model outputs the prediction of the feature vector a few time steps ahead of a potential time of occurrence of the malfunction.
However Abbaszadeh discloses:
	detect a possibility of a malfunction (See FIG. 5; Step 540 describes predicting that an asset is moving out from normal boundary to abnormal boundary) of the device by execution of a forecast model (See FIG. 3; Steps 340 and 350 for forecast models), wherein the forecast model outputs the prediction (See FIG. 5; step 540; outputting an early warning) of the feature vector a few time steps ahead of a potential time of occurrence of the malfunction ([0044] In 340 and 350 forecast models (e.g., local and global) are generated; [0050] Using the models generated in the training phase and the multi-step predictors, in 440 and 450 future values of the feature time series are forecasted, both for local and global features, in three time scales including short-term feature forecast: feature values of the global and local features up to several seconds, mid-term forecast model: feature values of the global and local features up to several minutes, and long-term forecast model: feature values of the global and local features up to several days; [0054] In 530, the method includes forecasting that a future feature value of a feature that is presently located within the normalcy boundary is going to move outside the normalcy boundary based on the feature values of the feature within the normalcy boundary. In 540, the method includes outputting information concerning the forecasted future feature value being outside the normalcy boundary for display. For example, an early warning about the future feature value moving outside the normalcy boundary may be output to at least one of a control system of the asset and an operator of the asset).
	It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Engel, NPL document and Nelson references and include a system and method of forecasting anomalies for future timeframe for See Abbaszadeh [0006]).
Regarding claim 11, the combination of Engel, NPL document and Abbaszadeh discloses:
The system of claim 1, wherein the decision manifold was generated using one or more machine learning techniques based on a training data set (See NPL: Page # 2; Col. 1; para [0004] A. Representing signals from heterogeneous sensors: The proposed sensing approach should handle many types of inputs from multiple heterogeneous data stream in complex hyper connected energy delivery systems. Signals from time domain are converted to features using multi-modalmulti-disciplinary (MMMD) feature discovery framework employed as in machine learning discipline; Also See NPL: Page # 2, Col. 2; Section III. B. Attack Decision Boundary in Feature Space; a decision boundary that separates attack from safe is constructed described in Section III-B).
The combination of Engel, NPL document and Abbaszadeh fails to disclose:
historical device data regarding historical operating behavior of the medical device and historical physiological data regarding historical physiological states of the patient.
However, Nelson discloses:
	historical device data regarding historical operating behavior of the medical device and historical physiological data regarding historical physiological states of the patient ([0060] IMDNI 116 may contact the computing center or central remote interrogator 116 and transmit the physiologic data uploaded from IMD 112 to IMDNI 116. The powerful computer(s) at the computing center 116 may store and/or process the data, perhaps combining it with historical data of the same type from the same device, or perhaps with data from other implanted and medical devices. For example, the physiologic data may be combined with anonymous data from other demographic or clinical groups consisting of subjects which may have data relevant or generalizable to host patient 114).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Engel reference, NPL and Abbaszadeh references and include a system and method where operation of the Implantable Medical device (IMD) is monitored along with monitoring the patient’s historical physiological information, as disclosed by Nelson.
The motivation to monitor operation of the Implantable Medical device (IMD) along with monitoring the patient historical physiological information is to remotely update the IMD in case of change of patient physiological state (See Nelson: [0005]).
Regarding claim 12, the combination of Engel, NPL document, Nelson & Abbaszadeh discloses:
The system of claim 11, wherein the processor further executes the program instructions to: 
modify the decision manifold based on one or more features tailored to the patient (Nelson: [0005] Because IMD operation and patient physiology is preferably monitored to help effect the desired patient outcome, it would be desirable if data collected by an IMD could be viewed remotely and securely. Similarly, it would also be desirable that the instructions installed in an IMD may be modified in response to patient physiologic information, or perhaps be upgraded remotely as well).

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Engel et al., (US20140165207A1) in view of Non Patent Literature titled “Cyber-attack Detection and Accommodation Algorithm for Energy Delivery Systems” dated August 2017 hereinafter referred as “NPL Document” in view of Nelson et al., (US20010023360A1) in view of Abbaszadeh et al., (US20180330083A1) and further in view of Warier et al., (US20150073203).
Regarding claim 22, the combination of Engel, NPL document, Nelson & Abbaszadeh fails to disclose:
The system of claim 21, wherein the medical device comprises a left ventricular assist device, and wherein the device data comprises information regarding bio- electromechanical physics of the medical devices and hemodynamic of the medical device.
However, Warier discloses:
wherein the medical device comprises a left ventricular assist device, and wherein the device data comprises information regarding bio-electromechanical physics of the medical devices and hemodynamic of the medical device ([0023] The medical device system 102 can include a VAD 118. The VAD 118 can include an inflow cannula 120. The inflow cannula 120 can be positioned so that blood is withdrawn from the left ventricle 130 of the human heart 128 … VADs can also specifically include left ventricular assist devices (LVADs), right ventricular assist devices (RVADs), or both).

The motivation to include monitoring an Implantable Medical device (IMD) which specifically comprises of Left Ventricular Assist Device (LVAD) is to monitor and care of heart failure patients (See Warier [0002]). 
Regarding claim 23, the combination of Engel, NPL document, Nelson & Abbaszadeh fails to disclose:
The system of claim 21, wherein the data further comprises control signal data wirelessly transmitted to a controller of the medical device from an external device.
However, Warier discloses:
	wherein the data further comprises control signal data wirelessly transmitted to a controller of the medical device from an external device ([0029] The sensed signals from any of the sensing channels of the CRM device 106 in FIG. 3 can be digitized and recorded by the controller to constitute an electrogram that can either be transmitted via the telemetry interface 342 to the external programmer 344 or stored for later transmission. The patient's cardiac activity may thus be observed in real-time or over a selected historical period).
Regarding claim 24, the combination of Engel, NPL document, Abbaszadeh and Warier discloses:
The system of claim 23, wherein the processor further executes the program instructions to: 
See NPL: Page # 2; Col. 1; para [0004] A. Representing signals from heterogeneous sensors: The proposed sensing approach should handle many types of inputs from multiple heterogeneous data stream in complex hyper connected energy delivery systems. Signals from time domain are converted to features using multi-modalmulti-disciplinary (MMMD) feature discovery framework employed as in machine learning discipline; Also See NPL: Page # 2, Col. 2; Section III. B. Attack Decision Boundary in Feature Space; a decision boundary that separates attack from safe is constructed described in Section III-B).
The combination of Engel, NPL Document, Abbaszadeh and Warier fails to disclose:
medical device and modify the decision manifold based on one or more features tailored to the patient (Nelson: [0005] Because IMD operation and patient physiology is preferably monitored to help effect the desired patient outcome, it would be desirable if data collected by an IMD could be viewed remotely and securely. Similarly, it would also be desirable that the instructions installed in an IMD may be modified in response to patient physiologic information, or perhaps be upgraded remotely as well).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Engel reference, NPL and Abbaszadeh references and include a system and method where operation of the Implantable Medical device (IMD) is monitored along with monitoring the patient’s historical physiological information, as disclosed by Nelson.
See Nelson: [0005]).
Regarding claim 25, the combination of Engel, NPL document, Nelson, Abbaszadeh and Warier discloses:
The system of claim 24, wherein the one or more patient features are selected from the group consisting of: patient demographic features, patient medical history features, patient diet features, patient medication features, and patient physical activity features (Nelson: [0060] the physiologic data may be combined with anonymous data from other demographic or clinical groups consisting of subjects which may have data relevant or generalizable to host patient 114. For example, comparisons of the data collected may be made with data from other patients with similar disease states, and therapy solutions constructed and compared).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M AHSAN whose telephone number is (571)272-5018.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        

/S.M.A./Patent Examiner, Art Unit 2432